DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant Representative Kyle Helgemoe on 8/09/21.
The application has been amended as follows: 
Claims 7-8 have been cancelled.
1. (Currently Amended) A system, comprising: 
a central unit; 
a radiating point located remotely from the central unit and communicatively coupled to the central unit, wherein the radiating point is configured to provide radio frequency signals to a coverage zone via one or more antennas, wherein the operating frequency range of the radiating point is approximately between 380 MHz and 3.8 GHz; 
a radar sensor communicatively coupled to the radiating point and configured to capture image data in the coverage zone of the radiating point, wherein the radar sensor includes a plurality of transmitters and receivers coupled to an antenna array, wherein the radar sensor is configured to operate in a non-interfering frequency range compared to an operating frequency range of the radiating point;
wherein one or more components of the system are configured to: 

adjust power consumption of the radiating point based on the user detection data. 

17. (Currently Amended) A method, comprising: 
determining a number of users in a coverage area of a radiating point of a system based on image data captured by a radar sensor, wherein the radiating point is located remotely from a central unit of the system and communicatively coupled to the central unit, wherein the radiating point is configured to provide radio frequency signals to a coverage zone via one or more antennas, wherein the operating frequency range of the radiating point is approximately between 380 MHz and 3.8 GHz, wherein the radar sensor includes a plurality of transmitters and receivers coupled to an antenna array, wherein the radar sensor is configured to operate in a non-interfering frequency range compared to an operating frequency range of the radiating point; and 
adjusting power consumption of the radiating point based on the number of users in the coverage area of the radiating point. 

Allowable Subject Matter
Claims 1-6 and 9-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 17, the prior art fails to teach “the radar sensor is configured to operate in a non-inferering frequency range compared to an operating frequency range of the radiating point”, in linking with other subject matters in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642